Mr. Justice Goddard
delivered the opinion of the court.
The plaintiff in error was convicted of the crime of rape upon the person of Flora Hiney, a younger sister of Jennie Hiney, the prosecuting witness in the preceding ease, ante, p. 532, and who, at the time of the commission of the offense, was thirteen years of age.
The errors relied on for reversal are substantially the same as those presented and determined in that case; and for the reasons assigned in the opinion filed therein, the judgment of the district court is affirmed.

Affirmed.